Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 1 of 8
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 03, 2021
                                                                Nathan Ochsner, Clerk
Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 2 of 8
Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 3 of 8
Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 4 of 8
Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 5 of 8
Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 6 of 8
Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 7 of 8
Case 4:10-cr-00193 Document 103 Filed on 02/03/21 in TXSD Page 8 of 8
